        Case 1:17-cv-02068-SDG Document 45 Filed 05/13/19 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

KIDANEMARIAM KASSA,                    )
                                       )
      Plaintiff,                       )
                                       )     CIVIL RIGHTS COMPLAINT
v.                                     )     42 U.S.C. § 1983
                                       )
                                       )     CIVIL ACTION NO.
                                       )     1:17-CV-02068-WMR
FULTON COUNTY, GEORGIA,                )
PAUL H. HOWARD, officially &           )
Individually,                          )
ANTIONETTE STEPHENSON,                 )
individually, PIERRE EASLEY,           )
individually, and JOHN DOE,            )
officially & individually,             )
                                       )
      Defendants.                      )

     PETITION FOR LEAVE OF ABSENCE OF ASHLEY J. PALMER

      COMES NOW Ashley J. Palmer, lead counsel for Defendants District

Attorney Paul H. Howard, Antionette Stephenson and Pierre Easley, and pursuant

to Local Rule 83.1(E)(3) of the U.S. District Court for the Northern District of

Georgia, hereby petitions the Court for a leave of absence for the periods of:

      May 16-17, 2019, for the purpose of attending the National High School
      Mock Trial Competition in Athens, Georgia as a member of the National
      Planning Committee; and

      May 23-24, 2019 and July 3-5, 2019, for the purpose of vacation.
        Case 1:17-cv-02068-SDG Document 45 Filed 05/13/19 Page 2 of 6




      During these periods, the undersigned will be away from the practice of law.

A proposed Order is attached. Counsel understands that a leave of absence does

not extend previously set filing deadlines nor relieve counsel from other deadline

requirements imposed by the Court.

      Respectfully submitted, this 13th day of May, 2019.

                                     /s/ Ashley J. Palmer
                                     Ashley J. Palmer
                                     Senior Assistant County Attorney
                                     Georgia Bar No. 603514
                                     ashley.palmer@fultoncountyga.gov

Office of the Fulton County Attorney
141 Pryor Street, S.W.
Suite 4038
Atlanta, Georgia 30303
(404) 612-0246 (office)
(404) 730-6324 (facsimile)
        Case 1:17-cv-02068-SDG Document 45 Filed 05/13/19 Page 3 of 6




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION
KIDANEMARIAM KASSA,               )
                                  )
       Plaintiff,                 )
                                  )   CIVIL RIGHTS COMPLAINT
v.                                )   42 U.S.C. § 1983
                                  )
                                  )   CIVIL ACTION NO.
                                  )   1:17-CV-02068-WMR
FULTON COUNTY, GEORGIA,           )
PAUL H. HOWARD, officially &      )
Individually,                     )
ANTIONETTE STEPHENSON,            )
individually, PIERRE EASLEY,      )
individually, and JOHN DOE,       )
officially & individually,        )
                                  )
       Defendants.                )

                        CERTIFICATE OF SERVICE

      THIS IS TO CERTIFY that on this the 13th day of May, 2019, the

undersigned counsel presented this document in Times New Roman, 14 point type

in accordance with L.R. 5.1(C) and served a copy of the foregoing PETITION

FOR LEAVE OF ABSENCE OF ASHLEY J. PALMER upon all parties of record

by depositing a true and correct copy of same in the United States mail with

adequate postage affixed thereto and addressed as follows:
                 Case 1:17-cv-02068-SDG Document 45 Filed 05/13/19 Page 4 of 6




                                                                   Tiffany W. Roberts
                                                                 235 Peachtree Street NE
                                                                        Suite 400
                                                                 Atlanta, Georgia 30303
                                                                     (404) 287-4090

              Respectfully submitted, this 13th day of May, 2019.

                                                                                    /s/ Ashley J. Palmer
                                                                                    Ashley J. Palmer
                                                                                    Senior Assistant County Attorney
                                                                                    Georgia Bar No. 603514
                                                                                    ashley.palmer@fultoncountyga.gov

Office of the Fulton County Attorney
141 Pryor Street, S.W.
Suite 4038
Atlanta, Georgia 30303
(404) 612-0246 (office)
(404) 730-6324 (facsimile)
P:\CALitigation\District Attorney (DA)\Kassa, Kidanemariam v. Fulton County\Pleadings and Motions\05.13.19 Petition for Leave of Absence.docx
       Case 1:17-cv-02068-SDG Document 45 Filed 05/13/19 Page 5 of 6




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

KIDANEMARIAM KASSA,                  )
                                     )
      Plaintiff,                     )
                                     )     CIVIL RIGHTS COMPLAINT
v.                                   )     42 U.S.C. § 1983
                                     )
                                     )     CIVIL ACTION NO.
                                     )     1:17-CV-02068-WMR
FULTON COUNTY, GEORGIA,              )
PAUL H. HOWARD, officially &         )
Individually,                        )
ANTIONETTE STEPHENSON,               )
individually, PIERRE EASLEY,         )
individually, and JOHN DOE,          )
officially & individually,           )
                                     )
      Defendants.                    )

                                   ORDER

      THEREFORE, having come for consideration, Petition for Leave of

Absence of Ashley J. Palmer, and for good cause shown, IT IS HEREBY

ORDERED that Defendant’s lead counsel, Ashley J. Palmer, is permitted a leave

of absence for the period of May 16-17, 2019; and May 23-24, 2019 and July 3-5,

2019 from the practice of law for the purposes of attending the National High

School Mock Trial Competition in Athens, Georgia as a member of the National

Planning Committee and vacation, respectively.
 Case 1:17-cv-02068-SDG Document 45 Filed 05/13/19 Page 6 of 6




IT IS SO ORDERED this _______ day of _____________________, 2019.


                      ___________________________________
                      WILLIAM M. RAY, II
                      UNITED STATES DISTRICT JUDGE
